Citation Nr: 1440653	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans Appeals denying schedular ratings greater than 20 percent for right and left ankle disabilities, issued on July 25, 2014, is warranted.

2.  Entitlement to a rating greater than 20 percent for a right ankle disability.

3.  Entitlement to a rating greater than 20 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1987. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran requested an extension of a temporary total disability rating for convalescence following left ankle surgery performed in September 2011.  He also requested vocational rehabilitation services from VA in November 2009, but there is no indication that he has been referred for such services.  These matters are therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

The issues of ratings greater than 20 percent for right and left ankle disabilities are addressed in the REMAND portion below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 25, 2014, the Board issued a decision denying schedular ratings greater than 20 percent for right and left ankle disabilities.

2.  To ensure due process of law, the Veteran should be rescheduled for a Board hearing on the issues of entitlement to ratings greater than 20 percent for right and left ankle disabilities prior to Board adjudication of these issues.


CONCLUSION OF LAW

The criteria for vacatur of the July 25, 2014, Board decision denying schedular ratings greater than 20 percent for right and left ankle disabilities have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.904(a), 20.700, 20.704 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In this case, the Veteran requested a hearing before a Veterans Law Judge to present testimony in support of his claims.  Such hearing was scheduled in September 2013.  The Veteran was sent notice of the scheduled time and place of the hearing in August 2013, but did not appear for it.  Pursuant to 38 C.F.R. § 20.704(d), the Board adjudicated the appeal and issued a decision on July 25, 2014, denying schedular ratings greater than 20 percent for right and left ankle disabilities.  

In an August 2014 written statement, the Veteran responded to the Board decision, asserting that he was never informed by mail or otherwise of the scheduled September 2013 Board hearing.  He requested that his appeal be reconsidered by the Board, and that he be rescheduled for a Board personal hearing.  

While there is no indication that the August 2013 letter was returned to VA, two notice letters from VA to the Veteran, sent in October 2013 to the same address as the August 2013 letter, were returned as undeliverable as addressed.  Also, while the record does not reflect that the Veteran explicitly informed VA that he changed his address prior to issuance of the August 2013 notice letter, a written communication from the Veteran, forwarded by his Member of Congress to VA in May 2013, reflects a change in his previous address to the same address given by the Veteran in his August 2014 written statement.  

Given the above, the Board finds that vacatur of the Board decision denying schedular ratings greater than 20 percent for right and left ankle disabilities, issued on July 25, 2014, is warranted, so that the Veteran may be afforded a Board hearing as requested, and that his appeal may be adjudicated accordingly.  See 38 C.F.R. §§ 20.700, 20.704.  Therefore, the July 25, 2014, Board decision denying schedular ratings greater than 20 percent for right and left ankle disabilities must be vacated.


ORDER

The decision of the Board denying schedular ratings greater than 20 percent for right and left ankle disabilities, issued on July 25, 2014, is vacated.


REMAND

The appeal must be remanded to afford the Veteran a Board personal hearing for the reasons discussed above.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


